Citation Nr: 0419834	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  03-27 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for traumatic 
arthritis and degenerative disc disease, residuals of a 
cervical spine injury, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1961 to March 
1963 and from May 1964 to June 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The veteran has made statements to the effect that he has 
headaches that stem from cervical pain.  To the extent that 
the veteran has raised a new claim, the issue is referred to 
the RO for appropriate action.


FINDING OF FACT

The veteran's cervical spine disorder is manifested by slight 
limitation of motion, pain requiring heavy medications, and 
flare-ups.


CONCLUSION OF LAW

The criteria for a 20 percent evaluation, but no more, for 
traumatic arthritis and degenerative disc disease, residuals 
of a cervical spine injury, have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5243 (2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003). 

In January 2004, the veteran waived any error on the part of 
VA as to the timing of the notice issued with respect to the 
above-reference laws and regulations.  Further, the Board has 
reviewed the record and finds that the contents of such 
notice and development of the claim are complete.  As the 
favorable decision below does not prejudice the veteran, 
further discussion of VA compliance is not necessary 


Factual Background

Service connection for osteoarthritis, residuals of a 
cervical spine injury, was established in a September 1965 
rating decision based on evidence of an aggravated pre-
existing injury in service.  

VA Medical Center (VAMC) treatment records and VA medical 
examination reports dated from July 1971 to June 1992 
documented complaints and treatment associated with the 
veteran's neck disability.

VAMC records dated in October 2002 indicated that the veteran 
had an acute exacerbation of neck pain.  He was taking 
approximately six Tylenol and eight Ibuprofen tablets daily.  

VA records dated in February 2003, noted left-sided neck pain 
that sometimes radiated to the left side of the head.  The 
veteran reported more severe and persistent pain.  He took 
Percocet and Gabapentin three times a day.  An MRI of the 
cervical spine revealed degenerative and post-operative 
changes without foraminal or significant canal stenosis.  

In May 2003, the veteran was seen for chronic neck pain.  A 
medication list indicated that he was taking 30 milligrams of 
morphine release tablets and fifteen milligrams of immediate 
release morphine tablets.  The veteran discussed the 
disabling pain from his neck injury with a health provider 
who indicated that bed rest was rarely prescribed for 
cervical problems even when the injury or pain was severe.

In March 2003, the veteran underwent a VA examination.  He 
reported taking six Percocet daily and gabapentin for neck 
pain.  He denied upper extremity radiating pain or 
paresthesias on the right or left.  Carrying more than 10-15 
pounds and walking more than 100 yards reportedly caused 
increased neck pain.  On examination, there was slight 
tenderness to the left paracervical musculature.  He had full 
grip strength in both hands, and circulation in the fingers 
was normal.  There was no evidence of muscle spasm.  Triceps 
reflexes were 1-2-4 bilaterally and the examiner was unable 
to obtain biceps reflex bilaterally.  Range of neck motion 
was flexion to 55 degrees, extension to 40 degrees, right 
lateral rotation to 40 degrees, left lateral rotation to 50 
degrees, right lateral flexion to 20 degrees, and left 
lateral flexion to 25 degrees.  There was no evidence painful 
motion.  The diagnosis was cervical spine, status post 
surgeries with C4-C5 fusion, degenerative joint and disc 
disease.

In February 2004, the veteran testified during a travel board 
hearing that he took 90 milligrams of morphine a day for 
pain.  He also indicated that he experienced tingling down 
his left side and sometimes had a burning sensation in his 
forearm.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  Separate diagnostic codes identify the various 
disabilities.  In addition, VA has a duty to acknowledge all 
regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. Derwinski 
, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2003), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

The evaluation of the same disability or the same 
manifestation under different diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2003).

The United States Court of Appeals for Veterans Claims 
(Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40; and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45 must be considered.  The Court also held that, when a 
Diagnostic Code does not subsume 38 C.F.R. §§ 4.40 and 4.45, 
those provisions are for consideration, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

During the course of this appeal the regulation for rating 
disabilities of the spine was revised effective September 26, 
2003.  See 68 Fed. Reg. 51454 (Aug. 27, 2003).  VA's General 
Counsel, in a precedent opinion, has held that when a new 
regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  VAOPGCPREC 7-2003; 69 Fed.Reg. 27159 (2004).  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000; 65 
Fed.Reg. 33422 (2000). 

The veteran's cervical spine disability is evaluated under 
diagnostic codes 5290 and 5293, intervertebral disc syndrome.  
At the time the veteran filed his claim in February 2003 for 
an increased evaluation, new regulations for Diagnostic Code 
5293 had been in effect since September 23, 2002.  The 
regulations provided that intervertebral disc syndrome, 
(preoperatively or postoperatively) was evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (2003) 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  Ratings were provided for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months (10 percent), and with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months (20 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003).  

It was noted that for purposes of evaluations, an 
incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  

It was further noted that when evaluating on the basis of 
chronic manifestations, orthopedic disabilities were to be 
evaluated using criteria for the most appropriate orthopedic 
diagnostic code or codes, and neurologic disabilities were to 
be evaluated separately using criteria for the most 
appropriate neurologic diagnostic code or codes.  38 C.F.R. § 
4.71a, Diagnostic Code 5293.  Note (2). 

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (Lumbosacral or cervical strain), 5242 
(Degenerative arthritis of the spine), and 5243 
(Intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes, with instructions to apply 
the higher evaluation when all disabilities are combined.  68 
Fed.Reg. 51454-56 (2003) (to be codified at 38 C.F.R. § 
4.71a).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, as follows:  

For unfavorable ankylosis of the entire spine (100 percent); 

For unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent); 

For unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine (40 percent); 

For forward flexion of the cervical spine to 15 degrees or 
less, or favorable ankylosis of the entire cervical spine (30 
percent); 

A 20 percent evaluation is for assignment for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent evaluation is for assignment for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  68 Fed.Reg. 51454-56.

When evaluating diseases and injuries of the spine, any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
Id.  For VA compensation purposes, normal forward flexion of 
the cervical spine is zero to 45 degrees, extension is zero 
to 45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  Id.  

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  Id.  

Range of motion measurement are to be rounded off to the 
nearest five degrees.  Id.  

For VA compensation purposes, unfavorable ankylosis is a  
condition in which the entire cervical spine is fixed in 
flexion or extension, and the ankylosis results in one or 
more of the  following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id.  Disability of the thoracolumbar 
and cervical spine segments are to be separately evaluated, 
except when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.  Id.  

The Board finds that, after review of the records, the 
veteran's neck disability most closely approximates a 20 
percent evaluation.  In this respect, according to the 
regulations in effect at the time the veteran raised his 
claim for an increased evaluation, his disability had to be 
considered based on the number of incapacitating episodes or 
on chronic orthopedic and neurological manifestations.  Since 
there is no evidence of any incapacitating episodes, as 
defined by 38 C.F.R. § 4.71a, an alternate method of 
evaluation must be used.  

The criteria for rating orthopedic manifestations of the 
cervical spine is found under diagnostic code 5287 based on 
ankylosis, which is not shown by the evidence in this case, 
and diagnostic code 5290 based on limitation of motion.  
Under the latter code, moderate limitation of motion warrants 
a 20 percent evaluation and severe limitation of motion 
warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5287, 5290.  There is no indication that 
either prior to or subsequent to the regulation change on 
September 27, 2003, that the veteran's neck disability 
manifested in moderate limitation of motion.  In this regard, 
forward flexion and extension were within normal limits with 
decreased motion only reflected in lateral flexion and 
lateral rotation.  In finding that a 20 percent evaluation is 
warranted, however, the Board took into consideration other 
factors such as flare-ups of pain associated with increased 
lifting and walking beyond defined limits.  In addition, the 
Board notes that the veteran has required significant doses 
of addictive pain medication in recent years to temper the 
pain associated with his neck disability.

All things considered, and in the absence of objective 
neurological findings associated with the veteran's neck 
disorder, the evidence supports a finding that his neck 
disability most closely approximates a 20 percent evaluation, 
but not more than 20 percent.  

A higher evaluation under the criteria that came into effect 
on September 26, 2003, is not warranted since the combined 
range of motion of the cervical spine was greater than 170 
degrees and forward flexion was greater than 30 degrees.

As the preponderance of the evidence is against a rating in 
excess of 20 percent, the Board finds that only a 20 percent 
rating is warranted.


ORDER

A 20 percent evaluation for traumatic arthritis and 
degenerative disc disease, residuals of a cervical spine 
injury is granted, subject to the regulations governing the 
disbursement of VA monetary benefits.



	                        
____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



